AMENDMENT TO 2010 DIRECTORS’ EQUITY COMPENSATION PLAN
 
            The Quigley Corporation, a Nevada corporation (the “Company”),
hereby adopts this Amendment (this “Amendment”) to 2010 Directors’ Equity
Compensation Plan (the ‘Plan”).
 
WITNESSETH
 
WHEREAS, the Company’s Compensation Committee adopted the Plan and the Board of
Directors (the “Board”) ratified the Plan; and


WHEREAS, the Plan was submitted to and ratified by the Company’s stockholders at
the Company’s Annual Meeting of Stockholders on May 5, 2010.


NOW, THEREFORE, the Plan is hereby amended as follows:
 
1.           Section 4 of the Plan is amended by deleting the seventh sentence
from said Section and replacing in lieu thereof the following sentence:


“Awards may, in the discretion of the Committee, be awarded under the Plan in
assumption of, or in substitution for, outstanding Awards previously granted by
the Company, any of its Affiliates or any of their respective predecessors, or
any entity acquired by the Company or with which the Company combines; provided
however, subject to Section 8 hereof, that without stockholder approval (i) the
terms of outstanding Awards may not be amended to reduce the exercise price of
outstanding Options and (ii) outstanding Options may not be cancelled in
exchange for cash, other awards or Options with an exercise price that is less
than the exercise price of the original Options.”


2.           This Amendment shall be effective as of May 6, 2010, and all
references to the Plan shall, from and after such time, be deemed to be
references to the Plan as amended hereby.
 
3.           Except as expressly amended hereby, the Plan shall remain unchanged
and in full force and effect.


 
 

--------------------------------------------------------------------------------

 